SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1202
KA 12-01366
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TERRENCE DAMES, DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (PATRICK J. MARTHAGE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered April 16, 2012. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of manslaughter in the first degree (Penal Law
§ 125.20 [1]). Contrary to defendant’s contention, his waiver of the
right to appeal was knowingly, voluntarily, and intelligently entered
(see People v Lopez, 6 NY3d 248, 256; People v Barber, 117 AD3d 1430,
1430; People v Durodoye, 113 AD3d 1130, 1131). The record establishes
that “defendant understood that the right to appeal is separate and
distinct from those rights automatically forfeited upon a plea of
guilty” (Barber, 117 AD3d at 1430). Although defendant’s contention
that his guilty plea was not knowing, voluntary, and intelligent
survives the waiver of the right to appeal and is preserved for our
review by his motion to withdraw the plea (cf. id. at 1430-1431), it
is without merit. His assertions at sentencing that he was innocent,
under duress, and coerced into taking the plea were belied by the
statements he made during the plea colloquy (see People v Leach, 119
AD3d 1429, 1430; People v Williams, 90 AD3d 1546, 1547, lv denied 19
NY3d 978). The valid waiver by defendant of the right to appeal
encompasses his challenges to the severity of the sentence (see Lopez,
6 NY3d at 256; People v Hidalgo, 91 NY2d 733, 737).



Entered:    November 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court